EXHIBIT 10.4

COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT

COLLATERAL AGENCY AND INTERCREDITOR AGREEMENT dated as of October 3, 2008, by
and among AMPEX CORPORATION, a Delaware corporation (the “Borrower”), THE
SUBSIDIARIES OF THE BORROWER PARTY HERETO (the “Subsidiary Guarantors”),
HILLSIDE CAPITAL INCORPORATED (“Hillside”), in its capacity as collateral agent
for the First Lien Claimholders and the Second Lien Claimholders (each as
defined below) (together with its successors and assigns in such capacity, the
“Collateral Agent”), U.S. BANK NATIONAL ASSOCIATION, in its capacity as
indenture trustee under the First Lien Indenture (as defined below) (together
with its successors and assigns in such capacity, the “First Lien Trustee”) and
Hillside, in its capacity as the lender under the Second Lien Credit Agreement
(as defined below) (together with its successors and assigns in such capacity,
the “Second Lien Lender”). Capitalized terms used in this introductory paragraph
and the in recitals below but not otherwise defined herein or therein have the
meanings set forth in Section 1 below.

RECITALS

WHEREAS, the Borrower, the Subsidiary Guarantors and the First Lien Trustee have
entered into that certain amended and restated indenture, dated as of the date
hereof, providing for the issue of the First Lien Notes (as defined below) (as
amended, restated, supplemented, modified or refinanced from time to time in
accordance with the terms hereof, the “First Lien Indenture”);

WHEREAS, the Borrower, the Subsidiary Guarantors and the Second Lien Lender have
entered into that certain credit agreement, dated as of the date hereof,
providing for certain loan facilities (as amended, restated, supplemented,
modified or Refinanced from time to time in accordance with the terms hereof,
the “Second Lien Credit Agreement”);

WHEREAS, the Borrower, certain Subsidiary Guarantors of the Borrower and the
Second Lien Lender are entering into the Hillside-Ampex/Sherborne Agreement (as
defined herein), providing for, inter alia, the issuance of Series A Preferred
Stock (as defined herein) by the Borrower to the Second Lien Lender and its
affiliates, and guarantees by certain Subsidiary Guarantors of the Loans under
the Second Lien Credit Agreement and of the Borrower’s obligations to make
payments to the Second Lien Lender and its affiliates in respect of the Series A
Preferred Stock of the Borrower;

WHEREAS, the Borrower, the Subsidiary Guarantors and the Collateral Agent party
thereto, have entered into that certain security agreement, dated as of the date
hereof, under which security interests over substantially all of the assets of
the Borrower and the Subsidiary Guarantors are granted in favor of the
Collateral Agent, acting on behalf of the First Lien Trustee and the Second Lien
Lender (as amended, restated, supplemented or modified from time to time, the
“Security Agreement”);

WHEREAS, pursuant to (i) Article XII of the First Lien Indenture, the Subsidiary
Guarantors have agreed to guarantee the First Lien Notes (the “First Lien
Guaranty”); (ii) Article III of the Second Lien Credit Agreement, the Subsidiary
Guarantors have agreed to guarantee the Loans referred to therein (the “Second
Lien Guaranty”); and (iii) pursuant to the Hillside-Ampex/Sherborne Agreement,
the Subsidiary Guarantors have agreed to guarantee the Loans and the Series A
Preferred Stock;



--------------------------------------------------------------------------------

WHEREAS, the obligations of the Borrower under the First Lien Indenture and the
obligations of the Subsidiary Guarantors under the First Lien Guaranty will be
secured on a first priority basis by liens on substantially all the assets
(other than the Excluded Collateral, as defined in the Security Agreement) of
the Borrower and the Subsidiary Guarantors, respectively, pursuant to the terms
of the Security Agreement;

WHEREAS, the obligations of the Borrower under the Second Lien Credit Agreement
and the obligations of the Subsidiary Guarantors under the Second Lien Guaranty
will be secured on a second priority basis by liens on substantially all the
assets (other than the Excluded Collateral, as defined in the Security
Agreement) of the Borrower, and the Subsidiary Guarantors, respectively,
pursuant to the terms of the Security Agreement;

WHEREAS, the First Lien Credit Documents and the Second Lien Credit Documents
provide, among other things, that the parties thereto shall set forth in this
Agreement their respective rights and remedies with respect to the Collateral;
and

WHEREAS, in order to induce the holders of the First Lien Notes to enter into
the transactions contemplated by the First Lien Indenture, the Second Lien
Lender has agreed to the subordination, intercreditor and other provisions set
forth in this Agreement.

NOW, THEREFORE, in consideration of the foregoing, the mutual covenants and
obligations herein set forth and for other good and valuable consideration, the
sufficiency and receipt of which are hereby acknowledged, the parties hereto,
intending to be legally bound, hereby agree as follows:

Section 1. Definitions.

1.1 Defined Terms. Capitalized terms used but not defined herein shall have the
meanings provided therefor in the Second Lien Credit Agreement. As used in the
Agreement, the following terms shall have the following meanings:

“Accounts” means any and all deposit accounts and securities investment accounts
of the Grantors.

“Affiliate” means, with respect to a specified Person, another Person that
directly, or indirectly through one or more intermediaries, Controls or is
Controlled by or is under common Control with the Person specified.

“Agreement” means this Collateral Agency and Intercreditor Agreement, as
amended, renewed, extended, supplemented or otherwise modified from time to time
in accordance with the terms hereof.

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

2



--------------------------------------------------------------------------------

“Bankruptcy Law” means the Bankruptcy Code and any similar federal, state or
foreign law for the relief of debtors.

“Borrower” has the meaning assigned to that term in the Preamble hereto.

“Business Day” means any day that is not a Saturday, Sunday or other day on
which commercial banks in New York City are authorized or required by law to
remain closed.

“Claimholders” means, collectively, the First Lien Claimholders and the Second
Lien Claimholders.

“Collateral” means all of the assets and property of any Grantor, whether real,
personal or mixed, constituting both First Lien Collateral and Second Lien
Collateral.

“Collateral Agent” has the meaning assigned to that term in the Preamble hereto.

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreements” means control agreements covering Accounts entered into by
the Collateral Agent, the Borrower or any Grantor and a depository bank or
securities intermediary, as applicable, which shall secure both the First Lien
Secured Obligations and the Second Lien Secured Obligations in the aggregate.

“DIP Financing” means a financing obtained by the Borrower or any other Grantor,
whether from the First Lien Claimholders or any other entity under Section 363
or Section 364 of the Bankruptcy Code or any similar Bankruptcy Law.

“Discharge of First Lien Secured Obligations” means, without duplication and
except to the extent otherwise provided in Section 5.6, and subject at all times
to Section 6.4, (a) payment in full in cash of the principal of and interest
(including interest accruing on or after the commencement of any Insolvency or
Liquidation Proceeding, whether or not such interest would be allowed in such
Insolvency or Liquidation Proceeding) and premium, if any, on all First Lien
Notes and (b) payment in full in cash of all other First Lien Secured
Obligations that are due and payable or otherwise accrued and owing at or prior
to the time such principal and interest are paid.

“Disposition” has the meaning set forth in Section 5.1(a)(ii).

“Enforcement Action” means (a) to take from or for the account of any Borrower
or Subsidiary Guarantor, by set-off or in any other manner, the whole or any
part of any moneys which may now or hereafter be owing by such Borrower or
Subsidiary Guarantor to any First Lien Claimholder, (b) to notify account
debtors or directly collect accounts receivable or other payment rights of any
Borrower or Subsidiary Guarantor, (c) take any action under the provisions of
any state or federal law, including, without limitation, the Uniform Commercial
Code, or under any contract or agreement, to enforce, foreclose upon, take
possession of or sell any Collateral, or (d) declare immediately due and payable
by acceleration the First Lien Notes; provided that the issuance of a notice of
Default or Event of Default, reservation of rights letter or other similar
notice shall not be deemed to be an Enforcement Action.

 

3



--------------------------------------------------------------------------------

“Event of Default” means an Event of Default under (and as defined in) either
the First Lien Indenture or the Second Lien Credit Agreement.

“First Lien Claimholders” means, at any relevant time, the holders of First Lien
Secured Obligations at such time, including without limitation the First Lien
Trustee and the First Lien Noteholders or any Affiliate of the First Lien
Trustee or any such holder.

“First Lien Collateral” has the meaning assigned to that term in the Security
Agreement.

“First Lien Credit Documents” means the First Lien Indenture, the First Lien
Notes, the Security Agreement and each of the other agreements, documents and
instruments providing for or evidencing any other First Lien Secured Obligation,
and any other document or instrument executed or delivered at any time in
connection with any First Lien Secured Obligations, including any intercreditor
or joinder agreement among holders of First Lien Secured Obligations, to the
extent such are effective at the relevant time, as each may be modified from
time to time in accordance with the terms of this Agreement; provided that any
such modification does not increase the principal amount of First Lien Secured
Obligations permitted under this Agreement.

“First Lien Guaranty” has the meaning assigned to that term in the Recitals
hereto.

“First Lien Indenture” has the meaning set forth in the Recitals hereto.

“First Lien Noteholders” means the holder of any note issued under the First
Lien Indenture.

“First Lien Notes” means the Borrower’s 12% Senior Secured Notes due 2009 issued
under the First Lien Indenture.

“First Lien Secured Obligations” means the First Lien Notes in an aggregate
principal amount at any one time outstanding of up to $3,658,080, as such
principal amount may be increased by amendments complying with Section 5.3(a)
hereof, and all other obligations, liabilities and indebtedness of every kind,
nature and description owing by the Grantors to the First Lien Claimholders
and/or any of their respective affiliates under or in connection with the First
Lien Credit Documents (as in effect on the date hereof or amended in accordance
with the terms hereof), including interest, charges, fees, costs, indemnities
and expenses, however evidenced, whether as principal, surety, endorser,
guarantor or otherwise, whether now existing or hereafter arising, whether
arising before, during or after the commencement of an Insolvency or Liquidation
Proceeding (including the payment of interest and other amounts which would
accrue and become due but for the commencement of such Insolvency or Liquidation
Proceeding, whether or not such amounts are allowed or allowable in whole or in
part in such Insolvency or Liquidation Proceeding), whether direct or indirect,
absolute or contingent, joint or several, due or not due, primary or secondary,
liquidated or unliquidated, secured or unsecured, and however acquired by the
First Lien Claimholders. To the extent any payment with respect to

 

4



--------------------------------------------------------------------------------

the First Lien Secured Obligations (whether by or on behalf of any Grantor, as
proceeds of security, enforcement of any right of set-off or otherwise) is
declared to be fraudulent or preferential in any respect, set aside or required
to be paid to a debtor in possession, trustee, receiver or similar Person, then
the obligation or part thereof originally intended to be satisfied shall be
deemed to be reinstated and outstanding as if such payment had not occurred.

“First Lien Security Interest” means any Lien on the First Lien Collateral
granted in favor of the Collateral Agent for the benefit of the First Lien
Claimholders, including under Section 3(i) of the Security Agreement.

“First Lien Trustee” has the meaning set forth in the Preamble hereto.

“GAAP” means generally accepted accounting principles in the United States of
America, applied on a consistent basis.

“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

“Grantors” means the Borrower and each of the Subsidiary Guarantors that have
executed and delivered, or may from time to time hereafter execute and deliver,
a Security Document.

“Hillside-Ampex/Sherborne Agreement” means the amended and restated agreement
dated October 3, 2008, among (i) Ampex Corporation and each other member of the
Ampex Group (as therein defined), (ii) Hillside and each other member of the
Limited Hillside Group (as therein defined), and (iii) Sherborne Holdings
Incorporated and each other member of the Sherborne Group (as therein defined).

“Insolvency or Liquidation Proceeding” means (a) any voluntary or involuntary
case or proceeding under the Bankruptcy Code with respect to any Grantor,
(b) any other voluntary or involuntary insolvency, reorganization or bankruptcy
case or proceeding, or any receivership, liquidation, reorganization or other
similar case or proceeding with respect to any Grantor or with respect to a
material portion of their respective assets, (c) any liquidation, dissolution,
reorganization or winding up of any Grantor whether voluntary or involuntary and
whether or not involving insolvency or bankruptcy or (d) any assignment for the
benefit of creditors or any other marshalling of assets and liabilities of any
Grantor.

“Lien” means, with respect to any asset, (a) any mortgage, deed of trust, lien,
pledge, hypothecation, encumbrance, charge or security interest in, on or of
such asset, (b) the interest of a vendor or a lessor under any conditional sale
agreement, capital lease or title retention agreement (or any financing lease
having substantially the same economic effect as any of the foregoing) relating
to such asset and (c) in the case of securities, any purchase option, call or
similar right of a third party with respect to such securities.

 

5



--------------------------------------------------------------------------------

“Majority Claimholders” means, at any time, (a) Claimholders holding in excess
of 50% of the aggregate principal amount of First Lien Secured Obligations at
such time and (b) Claimholders holding in excess of 50% of the aggregate
principal amount of the Second Lien Secured Obligations at such time.

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

“Pledged Collateral” has the meaning set forth in Section 5.5 hereof.

“Recovery” has the meaning set forth in Section 6.4 hereof.

“Refinance” means, in respect of any indebtedness, to refinance, extend, renew,
defease, amend, modify, supplement, restructure, replace, refund or repay, or to
issue other indebtedness, in exchange or replacement for, such indebtedness in
whole or in part. “Refinanced” and “Refinancing” shall have correlative
meanings.

“Required Claimholders” means, at any time during the Standstill Period, the
holders of the First Lien Secured Obligations and thereafter, the holders of the
Second Lien Secured Obligations.

“Second Lien Claimholders” means, at any relevant time, the holders of Second
Lien Secured Obligations at such time, including without limitation the Second
Lien Lender or any Affiliate of the Second Lien Lender under the Second Lien
Credit Agreement.

“Second Lien Collateral” has the meaning assigned to that term in the Security
Agreement.

“Second Lien Credit Agreement” has the meaning set forth in the Recitals hereto.

“Second Lien Credit Documents” means the Second Lien Credit Agreement, the
Security Agreement, the Hillside-Ampex/Sherborne Agreement, the other Loan
Documents and each of the other agreements, documents and instruments providing
for or evidencing any other Second Lien Secured Obligation, and any other
document or instrument executed or delivered at any time in connection with any
Second Lien Secured Obligations, including any intercreditor or joinder
agreement among holders of Second Lien Secured Obligations, to the extent such
are effective at the relevant time, as each may be modified or Refinanced from
time to time in accordance with the terms hereof; provided that any such
modification does not increase the principal amount thereof beyond the aggregate
principal amount of Second Lien Secured Obligations permitted under this
Agreement on the date hereof.

“Second Lien Guaranty” has the meaning assigned to that term in the Recitals
hereto.

“Second Lien Lender” means the “Lender” under and as defined in the Second Lien
Credit Agreement.

 

6



--------------------------------------------------------------------------------

“Second Lien Secured Obligations” means all “Loans” outstanding under and as
defined in the Second Lien Credit Agreement and the other Second Lien Credit
Documents, an aggregate principal amount at any one time outstanding of up to
$25,000,000, as such principal amount may be increased by amendments complying
with Section 5.3(b) hereof, the Series A Preferred Stock, the guarantees by the
Subsidiary Guarantors of the Loans and of the Series A Preferred Stock contained
in the Hillside-Ampex/Sherborne Agreement executed and delivered in connection
with the Second Lien Credit Agreement, and all other obligations, liabilities
and indebtedness of every kind, nature and description owing by the Grantors to
the Second Lien Claimholders and/or any of their respective affiliates under or
in connection with the Second Lien Credit Documents (as in effect on the date
hereof or amended in accordance with the terms thereof and hereof), including
interest, charges, fees, costs, indemnities and expenses, however evidenced,
whether as principal, surety, endorser, guarantor or otherwise, whether now
existing or hereafter arising, whether arising before, during or after the
initial or any renewal term of the Second Lien Credit Agreement or after the
commencement of an Insolvency or Liquidation Proceeding (including the payment
of interest and other amounts which would accrue and become due but for the
commencement of such Insolvency or Liquidation Proceeding, whether or not such
amounts are allowed or allowable in whole or in part in such Insolvency or
Liquidation Proceeding), whether direct or indirect, absolute or contingent,
joint or several, due or not due, primary or secondary, liquidated or
unliquidated, secured or unsecured, and however acquired by the Second Lien
Claimholders. To the extent any payment with respect to the Second Lien Secured
Obligations (whether by or on behalf of any Grantor, as proceeds of security,
enforcement of any right of set-off or otherwise) is declared to be fraudulent
or preferential in any respect, set aside or required to be paid to a debtor in
possession, trustee, receiver or similar Person, then the obligation or part
thereof originally intended to be satisfied shall be deemed to be reinstated and
outstanding as if such payment had not occurred.

“Second Lien Security Interest” means any Lien on the Second Lien Collateral
granted in favor of the Collateral Agent for the benefit of the Second Lien
Claimholders, including under Section 3(ii) of the Security Agreement.

“Security Agreement” has the meaning set forth in the Recitals hereto.

“Security Documents” means, collectively, the Security Agreement and all Uniform
Commercial Code financing statements required by the Security Agreement to be
filed with respect to the security interests in personal property and fixtures
created pursuant to the Security Agreement.

“Series A Preferred Stock” has the meaning assigned to such term in the
Hillside-Ampex/Sherborne Agreement.

“Standstill Period” means the period of 60 days after the date on which the
principal of the First Lien Notes is accelerated pursuant to Section 7.02 of the
First Lien Note Indenture.

“Subsidiary” means, with respect to any Person (the “parent”) at any date, any
corporation, limited liability company, partnership, association or other entity
the accounts of which would be consolidated with those of the parent in the
parent’s consolidated financial statements if such financial statements were
prepared in accordance with GAAP as of such date, as well as any other
corporation, limited liability company, partnership, association or other entity
(a) of which securities or other ownership interests representing more than 50%
of the

 

7



--------------------------------------------------------------------------------

equity or more than 50% of the ordinary voting power or, in the case of a
partnership, more than 50% of the general partnership interests are, as of such
date, owned, controlled or held, or (b) that is, as of such date, otherwise
Controlled, by the parent or one or more subsidiaries of the parent or by the
parent and one or more subsidiaries of the parent. Unless otherwise specified,
“Subsidiary” means a Subsidiary of the Borrower.

“Subsidiary Guarantors” has the meaning set forth in the Preamble hereto.

“Transaction Documents” means, the First Lien Credit Documents, the Second Lien
Credit Documents and the Plan of Reorganization.

“Uniform Commercial Code” or “UCC” means the Uniform Commercial Code (or any
similar or equivalent legislation) as in effect in any applicable jurisdiction.

1.2 Terms Generally. The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined. Whenever the context may
require, any pronoun shall include the corresponding masculine, feminine and
neuter forms. The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation.” The word “will” shall be
construed to have the same meaning and effect as the word “shall”. Unless the
context requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as from time to time amended,
supplemented or otherwise modified, (b) any reference herein to any Person shall
be construed to include such Person’s successors and assigns, (c) the words
“herein”, “hereof” and “hereunder”, and words of similar import, shall be
construed to refer to this Agreement in its entirety and not to any particular
provision hereof, (d) all references herein to Exhibits or Sections shall be
construed to refer to Exhibits or Sections of this Agreement and (e) the words
“asset” and “property” shall be construed to have the same meaning and effect
and to refer to any and all tangible and intangible assets and properties,
including cash, securities, accounts and contract rights.

Section 2. Lien Priorities.

2.1 Relative Priorities. Notwithstanding the date, manner or order of grant,
attachment or perfection of any Liens securing the Second Lien Secured
Obligations granted on the Collateral, or of any Liens securing the First Lien
Secured Obligations granted on the Collateral and notwithstanding any provision
of the UCC or any other applicable law or the provisions of the Second Lien
Credit Documents or any other circumstance whatsoever (including, without
limitation, the time, order or method of grant, attachment, recording or
perfection of any financing statements or other security interests, assignments,
pledges, deeds, mortgages and other liens, charges or encumbrances or any defect
or deficiency or alleged defect or deficiency in any of the foregoing, or the
fact that any such Liens securing First Lien Secured Obligations are at any time
(x) subordinated to any Lien securing any obligation of any Person or to any
Indebtedness in favor of any Person or (y) otherwise subordinated, voided,
avoided, invalidated or lapsed), the Second Lien Lender, for itself and on
behalf of the Second Lien Claimholders, hereby agrees that: (a) any Lien on the
Collateral securing any First Lien Secured Obligations now or hereafter held by
or on behalf of the First Lien Trustee or any First Lien Claimholders or any
agent or trustee therefor, regardless of how acquired, whether by grant,

 

8



--------------------------------------------------------------------------------

possession, statute, operation of law, subrogation or otherwise, shall be senior
in all respects and prior to any Lien on the Collateral securing any Second Lien
Secured Obligations; and (b) any Lien on the Collateral now or hereafter held by
or on behalf of any Second Lien Claimholders or any agent or trustee therefor,
regardless of how acquired, whether by grant, possession, statute, operation of
law, subrogation or otherwise, shall be junior and subordinate in all respects
to all Liens on the Collateral securing any First Lien Secured Obligations. All
Liens on the Collateral securing any First Lien Secured Obligations shall be and
remain senior in all respects and prior to all Liens on the Collateral securing
any Second Lien Secured Obligations for all purposes, regardless of the time,
order or method of grant, attachment, recording or perfection of any financing
statements or other security interests, assignments, pledges, deeds, mortgages
and other liens, charges or encumbrances or any defect or deficiency or alleged
defect or deficiency in any of the foregoing, or the fact that any such Liens in
favor of any First Lien Trustee are (x) subordinated to any Lien securing any
obligation of any Person or to any Indebtedness in favor of any Person or
(y) otherwise subordinated, voided, avoided, invalidated or lapsed.

2.2 Prohibition on Contesting Liens. Each of the Second Lien Lender, for itself
and on behalf of each Second Lien Claimholder, and the First Lien Trustee, for
itself and on behalf of each First Lien Claimholder, agrees that it shall not
(and hereby waives any right to) contest, or support any other Person in
contesting, in any proceeding (including any Insolvency or Liquidation
Proceeding), the priority, validity or enforceability of a Lien held by or on
behalf of any of the First Lien Claimholders in the First Lien Collateral or by
or on behalf of any of the Second Lien Claimholders in the Second Lien
Collateral, as the case may be; provided that nothing in this Agreement shall be
construed to prevent or impair the rights of the First Lien Trustee or any First
Lien Claimholder to enforce this Agreement, including the priority of the Liens
securing the First Lien Secured Obligations as provided in Sections 2.1 and 3.1,
the application of proceeds of Collateral in Section 4.1, the turnover of
payments in Section 4.2 and the release of the Liens encumbering the Collateral
as provided in Section 5.

2.3 No New Liens. So long as the Discharge of First Lien Secured Obligations has
not occurred, whether or not any Insolvency or Liquidation Proceeding has been
commenced by or against the Borrower or any Subsidiary Guarantor, the parties
hereto agree that the Borrower shall not, and shall not permit any Subsidiary
Guarantor to, (i) grant or permit any additional Liens on any asset or property
to secure any Second Lien Secured Obligation by the Borrower, a Subsidiary
Guarantor or any Subsidiary thereof unless such entity has granted a Lien on
such asset or property to secure the First Lien Secured Obligations, (ii) grant
or permit any additional Liens on any asset or property to secure any First Lien
Secured Obligations by the Borrower, a Subsidiary Guarantor or any Subsidiary
thereof unless such entity has granted a Lien on such asset or property to
secure the Second Lien Secured Obligations, (iii) cause a Subsidiary to
guarantee any Second Lien Secured Obligations unless it has caused such
Subsidiary to guarantee the First Lien Secured Obligations on the same terms
hereof and (iv) cause a Subsidiary to guarantee any First Lien Secured
Obligations unless it has caused such Subsidiary to guarantee the Second Lien
Secured Obligations on the same terms hereof. To the extent that the foregoing
provisions are not complied with for any reason, without limiting any other
rights and remedies available to the First Lien Trustee and/or the First Lien
Claimholders, the Second Lien Lender, for itself and on behalf of the Second
Lien Claimholders, agrees that any amounts received by or distributed to any of
them pursuant to or as a result of Liens granted in contravention of this
Section 2.3 shall be subject to Section 4.2.

 

9



--------------------------------------------------------------------------------

2.4 Similar Liens and Agreements. The parties hereto agree that it is their
intention that the First Lien Collateral and the Second Lien Collateral be
identical. In furtherance of the foregoing and of Section 9.9, the parties
hereto agree, subject to the other provisions of this Agreement:

(a) upon request by the First Lien Trustee or the Second Lien Lender, to
cooperate in good faith (and to direct their counsel to cooperate in good faith)
from time to time in order to determine the specific items included in the First
Lien Collateral and the Second Lien Collateral and the steps taken to perfect
their respective Liens thereon and the identity of the respective parties
obligated under the First Lien Credit Documents and the Second Lien Credit
Documents; and

(b) that the documents and agreements creating or evidencing the First Lien
Collateral and the Second Lien Collateral for the First Lien Secured Obligations
and the Second Lien Secured Obligations shall be in all material respects the
same forms of documents other than with respect to the first lien and the second
lien nature of the Obligations thereunder.

Section 3. Enforcement.

3.1 Exercise of Remedies.

(a) The First Lien Claimholders and the Second Lien Claimholders agree that,
except as otherwise expressly provided in this Section 3.1, the Collateral Agent
shall have the exclusive right to exercise all rights and remedies under the
Security Documents and otherwise with respect to the Collateral (including,
without limitation, the exercise of any right under any lockbox agreement,
account control agreement, landlord waiver or bailee’s letter or similar
agreement or arrangement) and to institute any action or proceeding with respect
to such rights or remedies (including any action of foreclosure), provided that
(i) prompt notice of any exercise of any rights and remedies under the Security
Documents shall have been provided by the Collateral Agent to the First Lien
Trustee and the Second Lien Lender and (ii) in exercising any such right or
remedy and taking any such action the Collateral Agent shall in all cases act or
refrain from acting at the direction of the First Lien Claimholders and/or the
Second Lien Claimholders given in accordance with the terms of this Agreement.

(b) So long as the Discharge of First Lien Secured Obligations has not occurred,
whether or not any Insolvency or Liquidation Proceeding has been commenced by or
against the Borrower or any other Grantor:

(i) Until the expiration of the Standstill Period, the First Lien Trustee shall
have the exclusive right to (x) direct the Collateral Agent to enforce rights,
exercise remedies and make determinations regarding the release, disposition, or
restrictions with respect to the Collateral as provided in Section 3.1(a) in the
sole discretion of the First Lien Trustee on behalf of the First Lien
Claimholders without any consultation with or consent of the Second Lien Lender
or any other Second Lien Claimholder and (y) set-off and credit bid the First
Lien Secured Obligations; provided that (A) in any Insolvency or Liquidation
Proceeding commenced by or against the Borrower or any other Grantor, a

 

10



--------------------------------------------------------------------------------

Second Lien Claimholder may file a claim or statement of interest with respect
to the Second Lien Secured Obligations held by it, (B) a Second Lien Claimholder
may take any action (not adverse to the prior Liens on the Collateral securing
the First Lien Secured Obligations and the rights to exercise rights in respect
thereof in accordance with the terms hereof and not inconsistent with the terms
of this Agreement) in order to preserve or protect any Lien securing the Second
Lien Secured Obligations, (C) the Second Lien Claimholders shall be entitled to
file any necessary responsive or defensive pleadings in opposition to any
motion, claim, adversary proceeding or other pleading made by any person
objecting to or otherwise seeking the disallowance of the claims of the Second
Lien Claimholders, including without limitation any claims secured by the
Collateral, if any, in each case in accordance with the terms of this Agreement,
(D) the Second Lien Claimholders shall be entitled to file any pleadings,
objections, motions or agreements which assert rights or interests available to
unsecured creditors of the Grantors arising under either Bankruptcy Law or
applicable non-bankruptcy law, in each case in accordance with the terms of this
Agreement, (E) the Second Lien Claimholders shall be entitled to file any proof
of claim and other filings and make any arguments and motions that are, in each
case, in accordance with the terms of this Agreement, with respect to the Second
Lien Secured Obligations and the Collateral and (F) after the termination of the
Standstill Period, the Second Lien Claimholders shall have the rights specified
in clause (iii) below. Any such exercise and enforcement by the Collateral Agent
at the direction of the First Lien Trustee shall include the rights of an agent
appointed by the Collateral Agent to sell or otherwise dispose of Collateral
upon foreclosure, to incur expenses in connection with such sale or disposition,
and to exercise all the rights and remedies of a secured creditor under the
Uniform Commercial Code of any applicable jurisdiction and of a secured creditor
under Bankruptcy Laws of any applicable jurisdiction.

(ii) The Second Lien Claimholders (A) will not contest, protest or object to any
foreclosure proceeding or action brought by the Collateral Agent at the
direction of the First Lien Trustee or any other exercise by the Collateral
Agent at the direction of the First Lien Trustee of any rights and remedies
relating to the Collateral under the Transaction Documents or otherwise and
(B) subject to their rights under clause (iii) below, will not object to the
forbearance by the Collateral Agent (at the direction of the First Lien Trustee)
from bringing or pursuing any foreclosure proceeding or action or any other
exercise of any rights or remedies relating to the Collateral, in each case so
long as the respective interests of the Second Lien Claimholders attach to the
proceeds thereof subject to the relative priorities described in Section 2 and
Section 4 hereof.

(iii) Upon the termination of the Standstill Period, the Second Lien
Claimholders shall have the right to (x) direct the Collateral Agent to enforce
rights, exercise remedies and make determinations regarding the release,
disposition, or restrictions with respect to the Collateral as provided in
Section 3.1(a) (prompt notice of such direction to be given to the First Lien
Trustee) and (y) set-off and credit bid the Second Lien Secured Obligations,
provided, that notwithstanding anything herein to the contrary, in no event
shall any Second Lien Claimholder have the right to so direct the Collateral
Agent if and for so long as, notwithstanding the expiration of the Standstill
Period, the Collateral Agent shall have received direction from the First Lien
Trustee

 

11



--------------------------------------------------------------------------------

prior to the termination of the Standstill Period regarding the exercise of any
of its rights or remedies with respect the Collateral and shall be diligently
pursuing the same or if any Insolvency or Liquidation Proceeding has been
commenced in respect of any Grantor and the First Lien Claimholders have been
stayed by operation of law or any court order from pursuing any such exercise of
remedies, and further provided, that any Collateral or proceeds thereof or any
other payment, in each case received by the Second Lien Claimholders prior to
the Discharge of First Lien Secured Obligations at any time shall be segregated
and held in trust and promptly forthwith paid over to the First Lien Trustee for
the benefit of the First Lien Claimholders in the same form as received in
accordance with and to the extent required by Section 4.2.

(c) The Second Lien Lender, for itself and on behalf of the Second Lien
Claimholders, agrees that it will not take or receive any Collateral or any
proceeds of Collateral in connection with the exercise of any right or remedy
(including set-off) with respect to any Collateral, unless and until the
Discharge of First Lien Secured Obligations has occurred. Without limiting the
generality of the foregoing, unless and until the Discharge of First Lien
Secured Obligations has occurred, the sole right of the Second Lien Lender and
the Second Lien Claimholders with respect to the Collateral is to hold a Lien on
the Collateral pursuant to the Security Agreement and to receive a share of the
proceeds thereof, if any, after the Discharge of the First Lien Secured
Obligations has occurred. The Second Lien Lender, for itself and on behalf of
the Second Lien Claimholders hereby acknowledges and agrees that no covenant,
agreement or restriction contained in the Second Lien Credit Documents (other
than this Agreement) shall be deemed to restrict in any way the rights and
remedies with respect to the Collateral as set forth in this Agreement and the
First Lien Credit Documents.

(d) Subject to the foregoing clauses (b)(i) and (iii), the Second Lien Lender,
for itself and on behalf of the Second Lien Claimholders, (i) agrees that the
Second Lien Lender and the Second Lien Claimholders will not take any action
that would hinder any exercise of remedies under the Security Documents or is
otherwise prohibited hereunder, including any sale, lease, exchange, transfer or
other disposition of the Collateral, whether by foreclosure or otherwise, and
(ii) hereby waives any and all rights it or the Second Lien Claimholders may
have as a junior lien creditor or otherwise to object to the manner in which the
Collateral Agent or the First Lien Claimholders seek to enforce or collect the
First Lien Secured Obligations or the Liens granted in any of the First Lien
Collateral, regardless of whether any action or failure to act by or on behalf
of the Collateral Agent or the First Lien Claimholders is adverse to the
interest of the Second Lien Claimholders.

3.2 No Enforcement. Until the expiration of the Standstill Period and subject to
Section 3.1(b)(iii), the Second Lien Lender, for itself and on behalf of the
Second Lien Claimholders, agrees that, unless and until the Discharge of First
Lien Secured Obligations has occurred, it will not commence, or join with any
Person in commencing, any enforcement, collection, execution, levy or
foreclosure action or proceeding (including, without limitation, any Insolvency
or Liquidation Proceeding) with respect to any Lien held by it under the
Security Documents.

 

12



--------------------------------------------------------------------------------

Section 4. Payments.

4.1 Applications of Proceeds; Subordination.

(a) No Payments on Second Lien Secured Obligations.

(i) So long as the Discharge of First Lien Secured Obligations has not occurred,
the Second Lien Lender agrees for itself and on behalf of the Second Lien
Claimholders that other than as provided in this subsection (a): (x) no payment
shall be made in respect of the Second Lien Secured Obligations, directly or
indirectly, by or on behalf of the Borrower or any Subsidiary Guarantor and
(y) the Second Lien Claimholders shall not take or receive from the Borrower,
any Subsidiary Guarantor or any Person on the Borrower or any Subsidiary
Guarantor’s behalf, directly or indirectly, in cash or other property or by
set-off or in any other manner, including from or by way of any Collateral, any
payment in respect of the Second Lien Secured Obligations.

(ii) The Borrower, the Subsidiary Guarantors and the Second Lien Lender on
behalf of the Second Lien Claimholders agree that the Second Lien Secured
Obligations are expressly “subordinate and junior in right of payment” (as that
phrase is defined in clause (iii) below) to all First Lien Secured Obligations.

(iii) “Subordinate and junior in right of payment” means that none of the Second
Lien Claimholders shall have a claim to the assets of any Borrower or Subsidiary
Guarantor on a parity with or prior to the claim of the First Lien Claimholders;
and so long as the Discharge of First Lien Secured Obligations has not occurred,
the Second Lien Claimholders shall not demand or directly or indirectly accept
or receive from any of the Borrower or the Subsidiary Guarantors and the
Borrower and the Subsidiary Guarantors will not make, give or permit, directly
or indirectly, by set-off, redemption, purchase or in any other manner, any
payment or pre-payment of (of whatever kind or nature, whether in cash,
property, securities, or otherwise) the whole or any part of the Second Lien
Secured Obligations, including without limitation any letter of credit or
similar credit support facility to support payment of the Second Lien Secured
Obligations; provided that payments of regularly scheduled interest on the
Second Lien Secured Obligations may be paid by the Borrower and received by the
Second Lien Lender, if and solely to the extent such payments do not violate
Section 5.13 of the First Lien Indenture, and (B) the Second Lien Claimholders
may accelerate the Second Lien Secured Obligations and exercise their rights and
remedies with respect to the Collateral in the manner permitted in Section 3.1,
in each case subject to Section 4.2.

(iv) The Borrower, the Subsidiary Guarantors, the Collateral Agent, and the
Second Lien Lender, on behalf of itself and the Second Lien Claimholders, agree
that upon the occurrence of any Insolvency or Liquidation Proceeding:

A. all First Lien Secured Obligations shall be paid in full in cash before any
payment or distribution of whatever kind or nature is made with respect to the
Second Lien Secured Obligations; and

 

13



--------------------------------------------------------------------------------

B. any payment or distribution of assets of any Borrower or Subsidiary
Guarantor, whether in cash, property or securities, to which the Second Lien
Claimholders would be entitled except for the provisions hereof, shall be paid
or delivered by the Borrower or the Subsidiary Guarantors, or any receiver,
trustee in bankruptcy, liquidating trustee, disbursing agent or other Person
making such payment or distribution, directly to the First Lien Trustee, to the
extent necessary to pay in full in cash all First Lien Secured Obligations,
before any payment or distribution of any kind or nature shall be made to the
Second Lien Claimholders.

(b) Proceeds of Collateral. So long as an Event of Default has occurred and is
continuing, any Collateral or proceeds thereof received by the Collateral Agent
in connection with the sale or other disposition of, or collection on, such
Collateral upon the exercise of remedies, shall be applied by the Collateral
Agent in the following order of priority:

(i) first, to the payment of the costs and expenses of any such sale,
disposition, collection, or other exercise of remedies, including reasonable
out-of-pocket costs and expenses of the Collateral Agent and the fees and
expenses of its agents and counsel, and all expenses incurred and advances made
by the Collateral Agent in connection therewith;

(ii) second, to the payment in full in cash of the First Lien Secured
Obligations in such order as specified in the relevant First Lien Credit
Documents;

(iii) third, to the payment in full in cash of the Second Lien Secured
Obligations, in each case equally and ratably in accordance with the respective
amounts thereof then due and owing or as the Second Lien Claimholders may
otherwise agree; and

(iv) fourth, to the payment to the Obligors, or their respective successors or
assigns, or as a court of competent jurisdiction may direct, of any surplus then
remaining.

Upon the Discharge of the First Lien Secured Obligations, each First Lien
Claimholder shall deliver to the Collateral Agent any excess proceeds of
Collateral held by such First Lien Claimholder in the same form as received,
with any necessary endorsements or as a court of competent jurisdiction may
otherwise direct to be applied by the Collateral Agent and the Second Lien
Claimholders as is specified herein.

4.2 Turnover of Payments. So long as the Discharge of First Lien Secured
Obligations has not occurred, any Collateral or proceeds thereof (together with
assets or proceeds subject to Liens referred to in the final sentence of
Section 2.3) and any payment or distribution, whether consisting of money,
property or securities collected or received by the Second Lien Lender or any
Second Lien Claimholders in respect of the Second Lien Secured Obligations, both
before and after commencement of any Liquidation or Insolvency Proceeding and
including specifically any distribution on account of any proof of claim or
interest of any Second Lien

 

14



--------------------------------------------------------------------------------

Claimholders in any Liquidation or Insolvency Proceeding, in contravention of
this Agreement shall be segregated and held in trust and forthwith paid over to
the First Lien Trustee for the benefit of the First Lien Claimholders in the
same form as received, with any necessary endorsements or as a court of
competent jurisdiction may otherwise direct and the Second Lien Lender shall
promptly notify the First Lien Trustee of the receipt of such payment or
distribution. The Collateral Agent is hereby authorized to make any such
endorsements as agent for the Second Lien Lender or any such Second Lien
Claimholders. This authorization is coupled with an interest and is irrevocable
until such time as this Agreement is terminated in accordance with its terms.
For avoidance of doubt, regularly scheduled payments of interest received by the
Second Lien Lender in respect of the Second Lien Secured Obligations solely to
the extent permitted as described in Section 4.1(a)(iii) and payment of fees and
expenses permitted under Section 5.13 of the First Lien Indenture, shall not be
subject to turn over pursuant to this Section 4.2.

Section 5. Other Agreements.

5.1 Releases.

(a) If, in connection with:

(i) the exercise of any of the Collateral Agent’s remedies in respect of the
Collateral provided for in Section 3.1, including any sale, lease, exchange,
transfer or other disposition of any such Collateral; or

(ii) any sale, lease, exchange, transfer or other disposition (collectively, a
“Disposition”) of any Collateral permitted under the terms of the Transaction
Documents,

the Collateral Agent, for itself or on behalf of any of the First Lien
Claimholders in accordance with Section 5.1(c), releases any First Lien Security
Interest, other than in connection with the Discharge of First Lien Secured
Obligations, then any Second Lien Security Interest in such Collateral and the
obligations of such Grantor under its Second Lien Guaranty shall be
automatically, unconditionally and simultaneously released and the Collateral
Agent, for itself and on behalf of the Second Lien Claimholders, promptly shall
execute such termination statements, releases and other documents as may be
reasonably required to confirm such release. For avoidance of doubt, this
Section 5.1 shall not apply to any release of a Lien that does not facilitate a
concurrent Disposition of released Collateral to a Person who is neither a
Grantor nor an Affiliate of a Grantor (which release shall require the specific
approvals provided under both the First Lien Indenture and the Second Lien
Credit Agreement) or that is not in connection with the exercise of remedies in
respect of the Collateral provided for in Section 3.1.

(b) Until the Discharge of First Lien Secured Obligations occurs, to the extent
that the Collateral Agent (acting at the direction of the First Lien
Claimholders) (i) has released any Lien on Collateral or any Grantor from its
obligation under its guaranty and any such Liens or guaranty are later
reinstated or (ii) obtains any new first priority liens or additional guarantees
from Grantors, then the Collateral Agent shall be granted a second priority lien
on any such Collateral and an additional guaranty, as the case may be, for the
benefit of the Second Lien Claimholders. Until the Discharge of First Lien
Secured Obligations occurs, to the extent that

 

15



--------------------------------------------------------------------------------

the Collateral Agent or the Second Lien Claimholders obtain any new Liens or
additional guarantees from Grantors, then the Collateral Agent shall be granted
a first priority Lien on any such Collateral and an additional guaranty, as the
case may be, on the same terms for the benefit of the First Lien Claimholders.

(c) Until the Discharge of First Lien Secured Obligations occurs, the Collateral
Agent shall not take any action to release any First Lien Security Interest
unless it has been directed to do so by the First Lien Trustee.

5.2 Insurance. Unless and until the Discharge of First Lien Secured Obligations
has occurred, the Collateral Agent, acting at the direction of the First Lien
Trustee on behalf of the First Lien Claimholders, shall have the sole and
exclusive right, subject to the rights of the Grantors under the Transaction
Documents, to adjust settlement for any insurance policy covering the Collateral
in the event of any loss thereunder and to approve any award granted in any
condemnation or similar proceeding (or any deed in lieu of condemnation)
affecting the Collateral. Unless and until the Discharge of First Lien Secured
Obligations has occurred, and subject to the rights of the Grantors under the
Security Documents, all proceeds of any such policy and any such award (or any
payments with respect to a deed in lieu of condemnation) if in respect to the
Collateral shall be applied as provided in Section 4.1(b) this Agreement. Until
the Discharge of First Lien Secured Obligations has occurred, if the Second Lien
Lender or any Second Lien Claimholders shall, at any time, receive any proceeds
of any such insurance policy or any such award or payment in contravention of
this Agreement and the First Lien Indenture, it shall segregate and hold in
trust and forthwith pay such proceeds over to the Collateral Agent in accordance
with the terms of Section 4.2 of this Agreement.

5.3 Amendments to First Lien Credit Documents and Second Lien Credit Documents.

(a) Without the prior written consent of the Second Lien Lender no First Lien
Credit Document may be Refinanced, amended, supplemented or otherwise modified
or entered into to the extent such Refinancing, amendment, supplement or
modification, or the terms of any new First Lien Credit Document would:

(i) contravene the provisions of this Agreement;

(ii) change any Collateral for the First Lien Secured Obligations (other than to
release such Collateral from the First Lien Security Interest or to provide for
additional Collateral that secures both the First Lien Secured Obligations and
Second Lien Secured Obligations in accordance with the terms of this Agreement);

(iii) increase the principal amount of the First Lien Notes in excess of
$3,658,080;

(iv) increase the stated interest rate other than increase by operation of
application of the default rate or the amount of fees payable thereunder;

(v) change any dates upon which payments of principal or interest are due
thereon;

 

16



--------------------------------------------------------------------------------

(vi) change the prepayment provisions thereof;

(vii) increase materially the obligations of the Borrower or Subsidiary
Guarantors thereunder or to confer any additional material rights on the
noteholders under the First Lien Indenture (or a representative on their behalf)
which would be adverse to the Borrower or the Subsidiary Guarantors or Second
Lien Lender or the Second Lien Claimholders; or

(viii) change Section 5.13 of the First Lien Indenture or any defined term
referenced therein.

(b) Without the prior written consent of the First Lien Trustee, no Second Lien
Credit Document may be Refinanced, amended, supplemented or otherwise modified
to the extent such amendment, supplement or modification, or the terms of any
new Second Lien Credit Document would:

(i) contravene the provisions of this Agreement;

(ii) change (to earlier dates) any dates upon which payments of principal,
interest or fees are due in respect of the Second Lien Secured Obligations;

(iii) change any Collateral for the Second Lien Secured Obligations (other than
to release such Collateral from the Second Lien Security Interest or to provide
for additional Collateral that secures both the First Lien Secured Obligations
and Second Lien Secured Obligations in accordance with the terms of this
Agreement);

(iv) increase the principal amount of the Loans under the Second Lien Credit
Documents in excess of $25,000,000;

(v) change the prepayment provisions thereof;

(vi) increase the stated interest rate other than increase by operation of
application of the default rate or the amount of fees payable thereunder; or

(vii) increase materially the obligations of the Borrower or Subsidiary
Guarantors thereunder or to confer any additional material rights on the Second
Lien Lender (or a representative on their behalf) or the Second Lien
Claimholders which would be adverse to the Borrower or the Subsidiary Guarantors
or the First Lien Claimholders; or

(viii) change any section of the Second Lien Credit Agreement referenced herein
or in the Security Agreement or any defined terms referenced therein.

Without limiting the foregoing, the Second Lien Credit Agreement may not be
Refinanced unless (1) the terms and conditions of such Refinancing debt are no
less favorable in the aggregate to the First Lien Claimholders than the Second
Lien Credit Documents, (2) the holders of such Refinancing debt (directly or
through an agent) shall bind themselves in writing (in form and substance
satisfactory to the First Lien Trustee) to the terms of this Agreement and the
collateral

 

17



--------------------------------------------------------------------------------

agent under such Refinancing debt shall execute a joinder agreement and (3) such
Refinancing shall not contravene the provisions of this Agreement. The Second
Lien Lender on behalf of the Second Lien Claimholders agrees that, so long as
the Discharge of First Lien Secured Obligations has not occurred, it will not
take or omit to take any action whereby the subordination hereunder of all of
any part of the Second Lien Secured Obligations may be impaired.

(c) The parties hereto agree that each Second Lien Credit Document shall include
the following language (or language to similar effect approved by the First Lien
Trustee):

“Notwithstanding anything herein to the contrary, the obligations hereunder and
the lien and security interest granted pursuant to this Agreement are subject to
the provisions of the Collateral Agency and Intercreditor Agreement, dated as of
October 3, 2008 (as amended, restated, supplemented or otherwise modified from
time to time, the “Intercreditor Agreement”), by and among Ampex Corporation
(“Ampex”), the subsidiaries of Ampex party thereto, as subsidiary guarantors,
Hillside Capital Incorporated (“Hillside”) in its capacity as collateral agent
for the First Lien Claimholders and Second Lien Claimholders (as such terms are
defined therein), U.S. Bank National Association in its capacity as indenture
trustee under the indenture for the 12% Senior Secured Notes due 2009 of Ampex,
and Hillside, as lender under that certain Credit Agreement, dated of October 3,
2008 by and among Ampex and the Subsidiary Guarantors and certain other persons
party or that may become party thereto from time to time. In the event of any
conflict between the terms of the Intercreditor Agreement and this Agreement,
the terms of the Intercreditor Agreement shall govern and control.”

provided, that no legend, assignment or endorsement or delivery of notes,
guarantees or instruments shall be necessary to subject any Second Lien Secured
Obligations to the provisions of this Agreement.

5.4 Rights As Unsecured Creditors. Except as otherwise set forth in
Sections 2.1, 3.1(d), 4 and 6 of this Agreement, the Second Lien Lender and the
Second Lien Claimholders may exercise rights and remedies as unsecured creditors
against the Borrower or any Subsidiary Guarantor that has guaranteed the Second
Lien Secured Obligations in accordance with the terms of the Second Lien Credit
Documents and applicable law. Except as otherwise set forth in Sections 2.1,
3.1(d), 4 and 6 of this Agreement, nothing in this Agreement shall prohibit the
receipt by the Second Lien Lender or any Second Lien Claimholders of the
required payments of interest so long as such payments are not the direct or
indirect result of the exercise by the Second Lien Lender or any Second Lien
Claimholder (or the Collateral Agent on their behalf) of rights and remedies as
a secured creditor (including set-off) or enforcement in contravention of this
Agreement of any Second Lien Security Interest. Nothing in this Agreement
impairs or otherwise adversely affects any rights or remedies the Collateral
Agent, the First Lien Trustee or the other First Lien Claimholders may have with
respect to the First Lien Collateral. In the event that any Second Lien
Claimholder becomes a judgment lien creditor in respect of Collateral as a
result of its enforcement of its rights as an unsecured creditor, such judgment
lien shall be subject to the terms of this Agreement for all purposes (including
in relation to the First Lien Collateral and the First Lien Secured Obligations)
to the same extent as the other Second Lien Security Interests are subject to
this Agreement.

 

18



--------------------------------------------------------------------------------

5.5 Bailee for Perfection.

(a) The Collateral Agent agrees to hold that part of the Collateral that is in
its possession or control (or in the possession or control of its agents or
bailees), to the extent that possession or control thereof is taken to perfect a
Lien thereon under the Uniform Commercial Code (such Collateral being the
“Pledged Collateral”), as collateral agent on behalf and for the benefit of the
First Lien Claimholders and the Second Lien Claimholders and any assignee of any
of them solely for the purpose of perfecting the First Lien Security Interests
and the Second Lien Security Interests, respectively, subject to the terms and
conditions of this Section 5.5.

(b) The Collateral Agent shall have no obligation whatsoever to the First Lien
Trustee, the First Lien Claimholders, the Second Lien Lender or any other Second
Lien Claimholders to ensure that the Pledged Collateral is genuine or owned by
any of the Grantors or to preserve rights or benefits of any Person except as
expressly set forth in this Section 5.5. The duties or responsibilities of the
Collateral Agent under this Section 5.5 shall be limited solely to holding the
Pledged Collateral as bailee in accordance with this Section 5.5.

(c) The Collateral Agent acting pursuant to this Section 5.5 shall not have by
reason of the this Agreement, the Security Agreement or any other document a
fiduciary relationship in respect of the First Lien Trustee, the First Lien
Claimholders, the Second Lien Lender or any other Second Lien Claimholders.

(d) Upon the Discharge of the First Lien Secured Obligations, the Collateral
Agent shall continue to hold the Pledged Collateral (if any) on behalf of the
Second Lien Claimholders.

5.6 First Lien Secured Obligation Purchase Rights.

(a) Without prejudice to the enforcement of the First Lien Claimholders’
remedies, the First Lien Claimholders agree that, after the acceleration of the
principal amount of the First Lien Secured Obligations and at least five
(5) Business Days prior to the taking by the First Lien Claimholders or the
Collateral Agent (at their direction) of any other Enforcement Action pertaining
to the First Lien Secured Obligations in accordance with the terms of the First
Lien Indenture or the Security Agreement, the First Lien Claimholders will offer
the Second Lien Claimholders the option to purchase the entire aggregate amount
of outstanding First Lien Secured Obligations at par plus accrued and unpaid
interest and fees, and premium, if any, in cash, without warranty or
representation or recourse. The Second Lien Claimholders shall accept or reject
such offer within ten (10) Business Days after delivery of such notice (it being
understood and agreed that failure to give written notice of such acceptance
within such 10-Business Day period shall be deemed a rejection of such
offer). If the Second Lien Claimholders accept such offer, it shall be exercised
pursuant to documentation mutually acceptable to each of the First Lien Trustee
and the Second Lien Lender and the parties shall endeavor to close promptly
thereafter but in any event within fifteen (15) Business Days of acceptance by
the Second Lien Claimholder. If the Second Lien Claimholders reject (or are
deemed to reject such offer) such offer, the First Lien Claimholders shall have
no further obligations pursuant to this Section 5.6(a) and may take any further
actions in their sole discretion in accordance with the First Lien Credit
Documents and this Agreement. For the avoidance of doubt, such offer is required
to be made only once prior to commencing any Enforcement Action.

 

19



--------------------------------------------------------------------------------

(b) In connection with each proposed sale of Collateral pursuant to Section 5.05
of the Security Agreement (at the direction of the First Lien Trustee) to a
prospective purchaser (each, a “Proposed Sale”), the Collateral Agent shall,
prior to committing to consummate such Proposed Sale, provide the Second Lien
Lender reasonable prior notice thereof, which notice shall state the name of the
proposed purchaser thereof, the portion of the Collateral proposed to be sold,
the proposed sale price thereof, the proposed trade date therefor (the “Proposed
Trade Date”) and any other material terms of such Proposed Sale.

5.7 Coordination. The First Lien Trustee and the Second Lien Lender acknowledge
that, pursuant to Sections 6.09 of the Second Lien Credit Agreement and
Section 5.17 of the First Lien Indenture, the Borrower has undertaken parallel
obligations to the First Lien Claimholders and the Second Lien Claimholders with
respect to the subject matter of such sections. In order to coordinate and
harmonize the obligations of the Grantors under such Section 6.09 and such
Section 5.17, the Collateral Agent, the Second Lien Lender and the First Lien
Trustee each agree to consult with each other and cooperate in establishing a
unitary set of requirements pursuant to which the Grantors shall satisfy their
respective obligations under such Section 6.09 and Section 5.17.

Section 6. Insolvency or Liquidation Proceedings.

6.1 Relief from the Automatic Stay. Until the Discharge of First Lien Secured
Obligations has occurred, the Second Lien Lender, for itself and on behalf of
the Second Lien Claimholders, and the Collateral Agent agrees that none of them
shall seek relief from the automatic stay or any other stay in any Insolvency or
Liquidation Proceeding in respect of the Collateral, without the prior written
consent of the First Lien Trustee.

6.2 Adequate Protection. The Second Lien Lender, for itself and on behalf of the
Second Lien Claimholders, agrees that none of them shall contest (or support any
other person contesting) (a) any request by the First Lien Trustee or the other
First Lien Claimholders for adequate protection or (b) any objection by the
First Lien Trustee or the other First Lien Claimholders to any motion, relief,
action or proceeding based on the First Lien Trustee or the other First Lien
Claimholders claiming a lack of adequate protection. Notwithstanding the
foregoing provisions in this Section 6.2, in any Insolvency or Liquidation
Proceeding, (i) if the First Lien Claimholders (or any subset thereof) are
granted adequate protection in the form of additional collateral in connection
with any DIP Financing, then the Second Lien Lender, for itself and on behalf of
any of the Second Lien Claimholders, may seek or request adequate protection in
the form of a Lien on such additional collateral, which Lien will be
subordinated to the Liens securing the First Lien Secured Obligations and such
DIP Financing (and all Obligations relating thereto) on the same basis as the
other Liens securing the Second Lien Secured Obligations are so subordinated to
the First Lien Secured Obligations under this Agreement, and (ii) in the event
the Second Lien Lender, for itself and on behalf of the Second Lien
Claimholders, seeks or requests adequate protection in respect of Second Lien
Secured Obligations and such adequate protection is granted in the form of
additional collateral, then the Second Lien Lender, for itself and on behalf of
any of the Second Lien Claimholders, agrees that the First Lien Claimholders
shall also be granted a senior Lien on such additional collateral as security
for the First Lien Secured Obligations and that any Lien on such additional
collateral securing the Second Lien Secured Obligations shall be subordinated to
the Liens on such

 

20



--------------------------------------------------------------------------------

collateral securing the First Lien Secured Obligations and to any other Liens
granted to the First Lien Claimholders as adequate protection on the same basis
as the other Liens securing the Second Lien Secured Obligations are so
subordinated to such First Lien Secured Obligations under this Agreement. Each
of the First Lien Claimholders and the Second Lien Claimholders shall be
entitled to seek cash adequate protection payments, provided that in the case of
the Second Lien Claimholders, such cash adequate protection payments shall be
subject to Section 4.2 of this Agreement to the extent that such cash adequate
protection is paid from proceeds of Collateral disposed of outside of the
ordinary course of business. Nothing shall herein limit the rights of the Second
Lien Claimholders from seeking adequate protection with respect to their rights
in the Collateral and during any Insolvency or Liquidation Proceeding in the
form of cash payments with respect to interest on the Second Lien Secured
Obligations, provided either (1) as adequate protection for the First Lien
Secured Obligations, the First Lien Trustee, on behalf of the First Lien
Claimholders, is also granted cash payments with respect to interest on the
First Lien Secured Obligations, or (2) such cash payments do not exceed an
amount equal to the interest accruing on the principal amount of Second Lien
Secured Obligations outstanding on the date such relief is granted at the
interest rate as in effect on the date hereof under the Second Lien Credit
Documents and accruing from the date the Second Lien Lender is granted such
relief. Notwithstanding anything herein to the contrary, the First Lien
Claimholders shall not be deemed to have consented to the grant of adequate
protection in the form of cash payments to the Second Lien Claimholders made
pursuant to this Section 6.2.

6.3 No Waiver. Subject to the proviso in clause (i) of Section 3.1(b) of this
Agreement, nothing contained herein shall prohibit or in any way limit the First
Lien Trustee or any other First Lien Claimholder from objecting in any
Insolvency or Liquidation Proceeding or otherwise to any action taken by the
Second Lien Lender or any other Second Lien Claimholder, including the seeking
by the Second Lien Lender or any other Second Lien Claimholder of adequate
protection or the asserting by the Second Lien Lender or any other Second Lien
Claimholder of any of its rights and remedies under the Second Lien Credit
Documents or otherwise.

6.4 Avoidance Issues. If any First Lien Claimholder is required in any
Insolvency or Liquidation Proceeding or otherwise to disgorge, turn over or
otherwise pay to the estate of any Grantor, because such amount was avoided or
ordered to be paid or disgorged for any reason, including without limitation
because it was found to be a fraudulent or preferential transfer, any amount (a
“Recovery”), whether received as proceeds of security, enforcement of any right
of set-off or otherwise, then the claims of the First Lien Claimholders shall be
reinstated to the extent of such Recovery and deemed to be outstanding as if
such payment had not occurred and the Discharge of the First Lien Secured
Obligations shall be deemed not to have occurred. If this Agreement shall have
been terminated prior to such Recovery, this Agreement shall be reinstated in
full force and effect, and such prior termination shall not diminish, release,
discharge, impair or otherwise affect the obligations of the parties hereto. The
Second Lien Claimholders agree that none of them shall be entitled to benefit
from any avoidance action affecting or otherwise relating to any distribution or
allocation made in accordance with this Agreement, whether by preference of
otherwise, it being understood and agreed that the benefit of such avoidance
action otherwise allocable to them shall instead by allocated and turned over to
the Collateral Agent for application in accordance with the priorities set forth
in this Agreement.

 

21



--------------------------------------------------------------------------------

6.5 Reorganization Securities. If, in any Insolvency or Liquidation Proceeding,
debt obligations of the reorganized debtor secured by Liens upon any property of
the reorganized debtor are distributed pursuant to a plan of reorganization or
similar dispositive restructuring plan, both on account of First Lien Secured
Obligations and on account of Second Lien Secured Obligations, then, subject to
Section 4, to the extent the debt obligations distributed on account of the
First Lien Secured Obligations and on account of the Second Lien Secured
Obligations are secured by Liens upon the same property, the provisions of this
Agreement will survive the distribution of such debt obligations pursuant to
such plan and will apply with like effect to the Liens securing such debt
obligations.

6.6 Post-Petition Interest. Neither the Second Lien Lender nor any other Second
Lien Claimholder shall oppose nor seek to challenge any claim by the First Lien
Trustee or any other First Lien Claimholder for allowance in any Insolvency or
Liquidation Proceeding of First Lien Secured Obligations consisting of
post-petition interest, fees or expenses to the extent of the value of the First
Lien Security Interests, without regard to the existence of the Second Lien
Security Interests.

6.7 Waiver. The Second Lien Claimholders waive any claim they may hereafter have
against any First Lien Claimholder arising out of the election of any First Lien
Claimholder of the application of Section 1111(b)(2) of the Bankruptcy Code,
and/or out of any cash collateral or financing arrangement or out of any grant
of a security interest in connection with the Collateral in any Insolvency or
Liquidation Proceeding.

6.8 Separate Grants of Security and Separate Classification. Each Second Lien
Claimholder acknowledges and agrees that (i) the grants of Liens pursuant to
Sections 3.1(i) and 3.1(ii) of the Security Agreement constitute two separate
and distinct grants of Liens and (ii) because of, among other things, their
differing rights in the Collateral, the Second Lien Secured Obligations are
fundamentally different from the First Lien Secured Obligations and must be
separately classified in any plan of reorganization proposed or adopted in an
Insolvency or Liquidation Proceeding. To further effectuate the intent of the
parties as provided in the immediately preceding sentence, if it is held that
the claims against the First Lien Claimholders and Second Lien Claimholders in
respect of the Collateral constitute only one secured claim (rather than
separate classes of senior and junior secured claims), then the Second Lien
Claimholders hereby acknowledge and agree that all distributions shall be made
as if there were separate classes of senior and junior secured claims against
the Borrower and the Subsidiary Guarantors in respect of the Collateral with the
effect being that, to the extent that the aggregate value of the Collateral is
sufficient (for this purpose ignoring all claims held by the Second Lien
Claimholders), the First Lien Claimholders shall be entitled to receive, in
addition to amounts distributed to them in respect of principal, pre-petition
interest, default interest and other claims, all amounts owing in respect of
post-petition interest before any distribution is made in respect of the claims
held by the Second Lien Claimholders, with the Second Lien Claimholders hereby
acknowledging and agreeing to turn over to the First Lien Claimholders amounts
otherwise received or receivable by them to the extent necessary to effectuate
the intent of this sentence, even if such turnover has the effect of reducing
the claim or recovery of the Second Lien Claimholders.

 

22



--------------------------------------------------------------------------------

Section 7. Reliance; Waivers; Etc.

7.1 Reliance. The First Lien Trustee, for itself and on behalf of the First Lien
Claimholders under the First Lien Credit Documents, acknowledges that it has,
independently and without reliance on the Collateral Agent, the Second Lien
Lender or any other Second Lien Claimholder, and based on the terms of this
Agreement and the other documents and information deemed by it appropriate, made
its own credit analysis and decision to enter into the First Lien Credit
Documents and be bound by the terms of this Agreement and it will continue to
make its own credit decision in taking or not taking any action under the First
Lien Indenture, this Agreement or the other Transaction Documents. Each Second
Lien Claimholder acknowledges that it has, independently and without reliance on
the Collateral Agent or any First Lien Claimholder, and based on documents and
information deemed by such Second Lien Claimholder appropriate, made its own
credit analysis and decision to enter into the Second Lien Credit Documents and
be bound by the terms of this Agreement and it will continue to make its own
credit decision in taking or not taking any action under the Second Lien Credit
Agreement, this Agreement or the other Transaction Documents.

7.2 No Warranties or Liability. The First Lien Trustee, for itself and on behalf
of the First Lien Claimholders under the First Lien Credit Documents,
acknowledges and agrees that each of the Collateral Agent, the Second Lien
Lender and the other Second Lien Claimholders have made no express or implied
representation or warranty, including with respect to the execution, validity,
legality, completeness, collectibility or enforceability of any of the
Transaction Documents, the ownership of any Collateral or the perfection or
priority of any Liens thereon. The Second Lien Claimholders will be entitled to
manage and supervise their respective loans and extensions of credit under the
Second Lien Credit Documents in accordance with law and as they may otherwise,
in their sole discretion, deem appropriate. The Second Lien Claimholders
acknowledge and agree that the First Lien Trustee and the other First Lien
Claimholders have made no express or implied representation or warranty,
including with respect to the execution, validity, legality, completeness,
collectibility or enforceability of any of the Transaction Documents, the
ownership of any Collateral or the perfection or priority of any Liens thereon.
The First Lien Claimholders will be entitled to manage and supervise their
respective loans and extensions of credit under their respective First Lien
Credit Documents in accordance with law and as they may otherwise, in their sole
discretion, deem appropriate. The Second Lien Claimholders shall have no duty to
the First Lien Trustee or any of other the First Lien Claimholders, and the
First Lien Claimholders shall have no duty to the Second Lien Lender or any of
the other Second Lien Claimholders, to act or refrain from acting in a manner
which allows, or results in, the occurrence or continuance of an event of
default or default under any agreements with the Borrower or any Subsidiary
Guarantor (including the First Lien Credit Documents and the Second Lien Credit
Documents), regardless of any knowledge thereof which they may have or be
charged with.

7.3 No Waiver of Lien Priorities or Subordination.

(a) No right of the First Lien Claimholders or any of them to enforce any
provision of this Agreement or any First Lien Credit Document shall at any time
in any way be prejudiced or impaired by any act or failure to act on the part of
the Borrower or any other Grantor or by any act or failure to act by any First
Lien Claimholder, or by any noncompliance by any Person with

 

23



--------------------------------------------------------------------------------

the terms, provisions and covenants of this Agreement, any of the First Lien
Credit Documents or any of the Second Lien Credit Documents, regardless of any
knowledge thereof which the First Lien Claimholders, or any of them, may have or
be otherwise charged with;

(b) The Second Lien Claimholders agree that the First Lien Claimholders shall
have no liability to any Second Lien Claimholders, and the Second Lien
Claimholders hereby waive any claim against any First Lien Claimholder arising
out of, any and all actions that the First Lien Claimholders may take or permit
or omit to take with respect to: (i) the First Lien Credit Documents, (ii) the
collection of the First Lien Secured Obligations or (iii) the foreclosure upon,
or sale, liquidation or other disposition of, any First Lien Collateral. The
Second Lien Claimholders agree that the First Lien Claimholders have no duty to
them in respect of the maintenance or preservation of the First Lien Collateral,
the First Lien Secured Obligations or otherwise; and

(c) The Second Lien Claimholders agree not to assert and hereby waive, to the
fullest extent permitted by law, any right to demand, request, plead or
otherwise assert or otherwise claim the benefit of, any marshalling, appraisal,
valuation or other similar right that may otherwise be available under
applicable law with respect to the Collateral or any other similar rights a
junior secured creditor may have under applicable law.

7.4 Obligations Unconditional. All rights, interests, agreements and obligations
of the Collateral Agent, the First Lien Claimholders and the Second Lien
Claimholders, respectively, hereunder shall remain in full force and effect
irrespective of:

(a) any lack of validity or enforceability of any First Lien Credit Documents or
any Second Lien Credit Documents;

(b) except to the extent expressly set forth in the Agreement, any change in the
time, manner or place of payment of, or in any other terms of, all or any of the
First Lien Secured Obligations or Second Lien Secured Obligations, or any
amendment or waiver or other modification, including any increase in the amount
thereof, whether by course of conduct or otherwise, of the terms of any First
Lien Credit Document or any Second Lien Credit Document;

(c) any exchange of any security interest in any Collateral or any other
collateral, or any amendment, waiver or other modification, whether in writing
or by course of conduct or otherwise, of all or any of the First Lien Secured
Obligations or Second Lien Secured Obligations or any guarantee thereof;

(d) the commencement of any Insolvency or Liquidation Proceeding in respect of
the Borrower or any other Grantor; or

(e) any other circumstances which otherwise might constitute a defense available
to, or a discharge of, the Borrower or any other Grantor in respect of the First
Lien Secured Obligations, or of the Second Lien Lender or any Second Lien
Claimholder in respect of this Agreement.

 

24



--------------------------------------------------------------------------------

Section 8. Collateral Agency for Security Documents.

8.1 Appointment.

(a) Each First Lien Claimholder and each Second Lien Claimholder hereby
irrevocably appoints Hillside as Collateral Agent hereunder and under the
Security Documents and authorizes the Collateral Agent to take such actions on
its behalf and to exercise such powers as are delegated to the Collateral Agent
by the terms hereof and thereof, together with such actions and powers as are
reasonably incidental thereto. Hillside agrees to act in the capacity of
Collateral Agent in accordance with the express conditions contained in this
Agreement, the Security Agreement and the other Security Documents.

(b) Hillside shall have the same rights and powers in its capacity as a Second
Lien Claimholder as any other Person and may exercise the same as though it were
not the Collateral Agent, and Hillside may generally engage in any kind of
business with the Borrower or any Subsidiary or other Affiliate thereof as if it
were not the Collateral Agent.

(c) The Collateral Agent shall not have any duties or obligations except those
expressly set forth herein. Without limiting the generality of the foregoing,
(a) the Collateral Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or Event of Default has occurred and is
continuing, (b) the Collateral Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except discretionary
rights and powers expressly contemplated hereby or by the Security Agreement
that the Collateral Agent is required to exercise in writing as directed by the
Required Claimholders (or such other type, number or percentage of the
Claimholders as shall be specified) in accordance with the terms of this
Agreement, and (c) except as expressly set forth herein, the Collateral Agent
shall not have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Subsidiaries
that is communicated to or obtained by Hillside or any of its Affiliates in any
capacity. The Collateral Agent shall not be liable for any action taken or not
taken by it with the consent or at the request of the Required Claimholders (or
such other type, number or percentage of the Claimholders as shall be specified)
in accordance with the terms of this Agreement or in the absence of its own bad
faith, gross negligence or willful misconduct. The Collateral Agent shall be
deemed not to have knowledge of any Default or Event of Default unless and until
written notice thereof is given to the Collateral Agent by the Borrower or a
Claimholder and upon receipt thereof shall promptly and in no case later than
two (2) Business Days following the receipt thereof deliver a copy of such
notice to the First Lien Trustee and the Second Lien Lender, and the Collateral
Agent shall not be responsible for or have any duty to ascertain or inquire into
(i) any statement, warranty or representation made in or in connection with this
Agreement or any other Transaction Document, (ii) the contents of any
certificate, report or other document delivered hereunder or in connection
herewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth herein or (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, the Security
Agreement or any other agreement, instrument or document or the validity of any
Lien granted or purported to be granted under any Security Document.

 

25



--------------------------------------------------------------------------------

(d) The Collateral Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing believed by it to be genuine
and to have been signed or sent by the proper Person. The Collateral Agent also
may rely upon any statement made to it orally or by telephone and believed by it
to be made by the proper Person, and shall not incur any liability for relying
thereon. The Collateral Agent may consult with legal counsel (who may be counsel
for Hillside), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in accordance with
the advice of any such counsel, accountants or experts.

(e) The Collateral Agent may perform any and all its duties and exercise its
rights and powers by or through any one or more sub-agents appointed by the
Collateral Agent in good faith. The Collateral Agent and any such sub-agent may
perform any and all its duties and exercise its rights and powers through their
respective Affiliates. The exculpatory provisions of the preceding paragraphs
shall apply to any such sub-agent and to any Affiliate of the Collateral Agent
and any such sub-agent.

(f) Subject to the appointment and acceptance of a successor Collateral Agent as
provided in this paragraph, the Collateral Agent may resign at any time by
notifying the First Lien Trustee, the Second Lien Lender and the Borrower. Upon
any such resignation, the Majority Claimholders shall have the right to appoint
a successor. If no successor shall have been so appointed by the Majority
Claimholders and shall have accepted such appointment within 30 days after the
retiring Collateral Agent gives notice of its resignation, then the retiring
Collateral Agent may, on behalf of the Claimholders, appoint a successor
Collateral Agent which shall be a bank with an office in New York, New York, or
an Affiliate of any such bank. Upon the acceptance of its appointment as
Collateral Agent hereunder by a successor, such successor shall succeed to and
become vested with all the rights, powers, privileges and duties of the retiring
Collateral Agent, and the retiring Collateral Agent shall be discharged from its
duties and obligations hereunder. After the Collateral Agent’s resignation
hereunder, the provisions of this Article shall continue in effect for the
benefit of such retiring Collateral Agent, its sub-agents and their respective
Affiliates in respect of any actions taken or omitted to be taken by any of them
while it was acting as Collateral Agent.

(g) The First Lien Claimholders and the Second Lien Claimholders have agreed
(i) to provide for the granting of the First Lien Security Interests and the
Second Lien Security Interests pursuant to the a single Security Agreement and
(ii) to share the Lien of a single Control Agreement in respect of each Account
for which a Control Agreement is required pursuant to the terms of such Security
Agreement. In furtherance thereof, the First Lien Claimholders and the Second
Lien Claimholders have agreed that each Security Document shall be in the name
of Hillside, as Collateral Agent. The First Lien Claimholders and the Second
Lien Claimholders hereby acknowledge that the Collateral Agent will have
“control” under the UCC over each Account subject to a Control Agreement for the
benefit of both the First Lien Claimholders and the Second Lien Claimholders
pursuant to the Control Agreements relating to each such Account.

 

26



--------------------------------------------------------------------------------

(h) The Collateral Agent will permit the Second Lien Claimholders and the First
Lien Claimholders upon reasonable notice from time to time to inspect and copy,
at the cost and expense of the party requesting such copies, any and all
Security Documents and other documents, notices, certificates, instructions or
communications received by the Collateral Agent in its capacity as such.

8.2 Exercise of Rights and Remedies. Subject to the terms of this Agreement,
until the Discharge of the First Lien Secured Obligations occurs, the Collateral
Agent shall be entitled to, and shall, deal with the Security Documents upon the
instruction of the First Lien Trustee in accordance with the terms of such
Security Documents and the First Lien Credit Documents as if the Second Lien
Security Interests did not exist, except that:

(i) the Collateral Agent may not release any Second Lien Security Interests
without the consent of the Second Lien Lender, except in connection with
dispositions permitted by, or as otherwise expressly set forth in, this
Agreement; and

(ii) upon the termination of a Standstill Period, if the Collateral Agent has
not received direction from the First Lien Trustee, the Second Lien Lender may
direct the Collateral Agent, and the Collateral Agent agrees, to act in order to
exercise the rights and remedies of the Second Lien Claimholders in the manner
permitted by Section 3.1(b)(iii).

Section 9. Miscellaneous.

9.1 Conflicts. In the event of any conflict between the provisions of this
Agreement and the provisions of any of the First Lien Credit Documents or any of
the Second Lien Credit Documents, the provisions of this Agreement shall govern
and control.

9.2 Effectiveness; Continuing Nature of this Agreement; Severability. This
Agreement shall become effective when executed and delivered by the parties
hereto. This Agreement, which the parties hereto expressly acknowledge is a
“subordination agreement” under Section 510(a) of the Bankruptcy Code, shall,
for the avoidance of any doubt, be effective before, during and after the
commencement of an Insolvency or Liquidation Proceeding. The First Lien
Claimholders may continue, at any time and without notice to the Second Lien
Lender or any Second Lien Claimholder subject to the Second Lien Credit
Documents, to extend credit and other financial accommodations and lend monies
to or for the benefit of the Borrower or any Grantor constituting First Lien
Secured Obligations in reliance hereof. The Second Lien Lender, for itself and
on behalf of the Second Lien Claimholders, hereby waives any right it may have
under applicable law to revoke this Agreement or any of the provisions of this
Agreement. Any provision of this Agreement which is prohibited or unenforceable
in any jurisdiction shall not invalidate the remaining provisions hereof, and
any such prohibition or unenforceability in any jurisdiction shall not
invalidate or render unenforceable such provision in any other jurisdiction. All
references to the Borrower or any other Grantor shall include the Borrower or
such Grantor as debtor and debtor-in-possession and any receiver or trustee for
the Borrower or any other Grantor (as the case may be) in any Insolvency or
Liquidation Proceeding. This Agreement shall terminate and be of no further
force and effect, (i) with respect to the Second Lien Lender, the Second Lien
Claimholders and the Second Lien Secured Obligations, upon the later of (1) the
date upon which the obligations under the Second Lien Credit Agreement terminate
if there are no other Second Lien Secured Obligations outstanding on such date
and (2) if there are other

 

27



--------------------------------------------------------------------------------

Second Lien Secured Obligations outstanding on such date, the date upon which
such Second Lien Secured Obligations terminate, provided that any such
termination shall not be effective if the events described in clauses (1) or
(2) occur as a result of any violation of this Agreement on or prior to such
termination and shall be subject to reinstatement as provided in Section 6.5 and
(ii) with respect to the First Lien Trustee, the First Lien Claimholders and the
First Lien Secured Obligations, the date of Discharge of First Lien Secured
Obligations, subject to the rights of the First Lien Claimholders under
Section 6.4.

9.3 Amendments; Waivers. No amendment, modification or waiver of any of the
provisions of this Agreement by the Second Lien Lender or the First Lien Trustee
shall be deemed to be made unless the same shall be in writing signed on behalf
of each party hereto or its authorized agent and each waiver, if any, shall be a
waiver only with respect to the specific instance involved and shall in no way
impair the rights of the parties making such waiver or the obligations of the
other parties to such party in any other respect or at any other time. No
amendment, modification or waiver that adversely affects the rights of the
Collateral Agent in its capacity as such will become effective without the
consent of the Collateral Agent. No amendment or supplement to the provisions of
any Security Document will be effective without the consent of the Second Lien
Lender and the First Lien Trustee except to update schedules pursuant to the
Security Agreement, to add Collateral in accordance with the terms of this
Agreement and the Security Agreement or except as otherwise expressly permitted
herein. Notwithstanding the foregoing, the Borrower shall not have any right to
consent to or approve any amendment, modification or waiver of any provision of
this Agreement except to the extent its rights and obligations or the rights and
obligations of any other Grantor are directly and adversely affected.

9.4 Information Concerning Financial Condition of the Borrower and its
Subsidiaries. The First Lien Trustee and the First Lien Claimholders, on the one
hand, and the Second Lien Claimholders and the Second Lien Lender, on the other
hand, shall each be responsible for keeping themselves informed of (a) the
financial condition of the Borrower and its Subsidiaries and all endorsers
and/or guarantors of the First Lien Secured Obligations or the Second Lien
Secured Obligations and (b) all other circumstances bearing upon the risk of
nonpayment of the First Lien Secured Obligations or the Second Lien Secured
Obligations. The First Lien Trustee and the First Lien Claimholders shall have
no duty to advise the Second Lien Lender or any Second Lien Claimholder of
information known to it or them regarding such condition or any such
circumstances or otherwise. In the event the First Lien Trustee or any of the
First Lien Claimholders, in its or their sole discretion, undertakes at any time
or from time to time to provide any such information to the Second Lien Lender
or any Second Lien Claimholder, it or they shall be under no obligation (w) to
make, and the First Lien Trustee and the First Lien Claimholders shall not make,
any express or implied representation or warranty, including with respect to the
accuracy, completeness, truthfulness or validity of any such information so
provided, (x) to provide any additional information or to provide any such
information on any subsequent occasion, (y) to undertake any investigation or
(z) to disclose any information which, pursuant to accepted or reasonable
commercial finance practices, such party wishes to maintain confidential or is
otherwise required to maintain confidential.

 

28



--------------------------------------------------------------------------------

9.5 Subrogation. The Second Lien Lender, for itself and on behalf of the Second
Lien Claimholders, hereby waives any rights of subrogation it may acquire as a
result of any payment hereunder until the Discharge of First Lien Secured
Obligations has occurred.

9.6 Application of Payments. All payments received by the First Lien Trustee or
the First Lien Claimholders may be applied, reversed and reapplied, in whole or
in part, to such part of the First Lien Secured Obligations provided for in the
First Lien Credit Documents. The Second Lien Lender, for itself and on behalf of
the Second Lien Claimholders, assents to any extension or postponement of the
time of payment of the First Lien Secured Obligations or any part thereof and to
any other indulgence with respect thereto, to any substitution, exchange or
release of any security which may at any time secure any part of the First Lien
Secured Obligations and to the addition or release of any other Person primarily
or secondarily liable therefor.

9.7 WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE FULLEST EXTENT
PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY
LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS
AGREEMENT, ANY OTHER FIRST LIEN CREDIT DOCUMENT, ANY OTHER SECOND LIEN CREDIT
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON
CONTRACT, TORT OR ANY OTHER THEORY). EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

9.8 Notices. All notices to the Second Lien Claimholders and the First Lien
Claimholders permitted or required under this Agreement shall also be sent to
the Second Lien Lender and the First Lien Trustee, respectively. The Collateral
Agent shall send copies of all notices and directions received by the Collateral
Agent in its capacity as such hereunder or under the Security Documents to the
Second Lien Lender and the First Lien Trustee (to the extent such Persons have
not already received such notice or directions) reasonably promptly following
the receipt thereof, but in no event later than two (2) Business Days after the
receipt thereof. Unless otherwise specifically provided herein, any notice
hereunder shall be in writing and may be personally served, telexed or sent by
telefacsimile or United States mail or courier service and shall be deemed to
have been given when delivered in person or by courier service and signed for
against receipt thereof, upon receipt of telefacsimile or telex, or
three Business Days after depositing it in the United States mail with postage
prepaid and properly addressed. For the purposes hereof, the addresses of the
parties hereto shall be as set forth in the First Lien Indenture or the Second
Lien Credit Agreement, as applicable or, as to each party, at such other address
as may be designated by such party in a written notice to all of the other
parties.

 

29



--------------------------------------------------------------------------------

9.9 Further Assurances. The First Lien Trustee, for itself and on behalf of the
First Lien Claimholders under the First Lien Credit Documents, and the Second
Lien Lender, for itself and on behalf of the Second Lien Claimholders under the
Second Lien Credit Documents, the Collateral Agent and the Borrower and
Subsidiary Guarantors, agree that each of them shall take such further action
and shall execute and deliver such additional documents and instruments (in
recordable form, if requested) as the Collateral Agent, the First Lien Trustee
or the Second Lien Lender may reasonably request to effectuate the terms of and
the lien priorities contemplated by this Agreement.

9.10 Governing Law; Jurisdiction; Consent to Service of Process.

(a) This Agreement shall be construed in accordance with and governed by the law
of the State of New York, without regard to the choice of law provisions
thereof.

(b) Each party hereby irrevocably and unconditionally submits, for itself and
its property, to the nonexclusive jurisdiction of the Supreme Court of the State
of New York sitting in New York County and of the United States District Court
of the Southern District of New York, and any appellate court from any thereof,
in any action or proceeding arising out of or relating to this Agreement, or for
recognition or enforcement of any judgment, and each of the parties hereto
hereby irrevocably and unconditionally agrees that all claims in respect of any
such action or proceeding may be heard and determined in such New York State or,
to the extent permitted by law, in such Federal court. Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law. Nothing in this Agreement, any other First
Lien Credit Document or any other Second Lien Credit Document shall affect any
right that any First Lien Claimholder or Second Lien Claimholder may otherwise
have to bring any action or proceeding relating to this Agreement, any other
First Lien Credit Document or any other Second Lien Credit Document against the
Borrower, the Subsidiary Guarantors or any of their respective properties in the
courts of any jurisdiction.

(c) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement, any other First Lien Credit
Document or any Second Lien Credit Document in any court referred to in
paragraph (b) of this Section. Each of the parties hereto hereby irrevocably
waives, to the fullest extent permitted by law, the defense of an inconvenient
forum to the maintenance of such action or proceeding in any such court.

(d) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.8. Nothing in this Agreement, any
other First Lien Credit Document or any Second Lien Credit Document will affect
the right of any party to this Agreement to serve process in any other manner
permitted by law.

9.11 Binding on Successors and Assigns. This Agreement shall be binding upon the
First Lien Trustee, the First Lien Claimholders, the Second Lien Lender, the
Second Lien Claimholders and their respective successors and assigns.

 

30



--------------------------------------------------------------------------------

9.12 Specific Performance. Each of the First Lien Trustee and the Second Lien
Lender may demand specific performance of this Agreement. The First Lien
Trustee, for itself and on behalf of the First Lien Claimholders under its First
Lien Credit Documents, and the Second Lien Lender, for itself and on behalf of
the Second Lien Claimholders, hereby irrevocably waives any defense based on the
adequacy of a remedy at law and any other defense which might be asserted to bar
the remedy of specific performance in any action which may be brought by any
First Lien Trustee or the Second Lien Lender, as the case may be.

9.13 Headings. Section headings in this Agreement are included herein for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose or be given any substantive effect.

9.14 Counterparts. This Agreement may be executed in counterparts (and by
different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract. Delivery of an executed counterpart of a signature page of this
Agreement or any document or instrument delivered in connection herewith by
telecopy shall be effective as delivery of a manually executed counterpart of
this Agreement or such other document or instrument, as applicable.

9.15 Authorization. By its signature, each Person executing this Agreement on
behalf of a party hereto represents and warrants to the other parties hereto
that it is duly authorized to execute this Agreement.

9.16 No Third Party Beneficiaries. This Agreement and the rights and benefits
hereof shall inure to the benefit of each of the parties hereto and its
respective successors and assigns and shall inure to the benefit of each of the
First Lien Claimholders and the Second Lien Claimholders. No other Person shall
have or be entitled to assert rights or benefits hereunder.

9.17 Provisions Solely to Define Relative Rights. The provisions of this
Agreement are and are intended solely for the purpose of defining the relative
rights of the First Lien Claimholders on the one hand and the Second Lien
Claimholders on the other hand. Except to the extent expressly provided in this
Agreement, none of the Borrower, any other Grantor or any other creditor thereof
shall have any rights hereunder and neither the Borrower nor any Grantor may
rely on the terms hereof. Nothing in this Agreement is intended to or shall
impair the obligations of the Borrower or any other Grantor, which are absolute
and unconditional, to pay the First Lien Secured Obligations and the Second Lien
Secured Obligations as and when the same shall become due and payable in
accordance with their terms.

9.18 Expenses. (a) The Borrower and the Subsidiary Guarantors will pay or
reimburse the Collateral Agent, the First Lien Trustee, the Second Lien Lender,
the First Lien Claimholders and the Second Lien Claimholders, upon demand, for
all costs and expenses in connection with the enforcement or preservation of any
rights under this Agreement, including, without limitation, reasonable fees and
disbursements of counsel to the Collateral Agent, the Second Lien Lender and the
First Lien Trustee.

 

31



--------------------------------------------------------------------------------

(b) The Borrower and the Subsidiary Guarantors will pay, indemnify, and hold
harmless the Collateral Agent, the First Lien Trustee, the Second Lien Lender,
the First Lien Claimholders and the Second Lien Claimholders from and against
any and all other liabilities, obligations, losses, damages, penalties, actions
(whether sounding in contract, tort or on any other ground), judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever with respect
to the execution, delivery, enforcement, performance and administration of, or
in any other way arising out of or relating to this Agreement or any action
taken or omitted to be taken by the Collateral Agent, the First Lien Trustee,
the Second Lien Lender, the First Lien Claimholders and the Second Lien
Claimholders with respect to any of the foregoing; provided that such indemnity
shall not, as to any indemnified person, be available to the extent that such
losses, claims, damages, liabilities or related expenses (x) are determined by a
court of competent jurisdiction, by final and nonappealable judgment, to have
resulted from the gross negligence or willful misconduct of such indemnified
person.

9.19 Integration. This Agreement, the First Lien Credit Documents and the Second
Lien Credit Documents represent the entire agreement of the parties hereto with
respect to the subject matter thereof and there are no promises or
representations by the Collateral Agent, the First Lien Trustee, the Second Lien
Lender, the First Lien Claimholders and the Second Lien Claimholders relative to
the subject matter hereof not reflected herein or therein.

 

32



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Collateral Agency and
Intercreditor Agreement as of the date first written above.

 

FIRST LIEN TRUSTEE: U.S. BANK NATIONAL ASSOCIATION,
as First Lien Trustee By:   /s/ Karen R. Beard   Name:    Karen R. Beard  
Title:   Vice President

Collateral Agency and Intercreditor Agreement



--------------------------------------------------------------------------------

SECOND LIEN LENDER AND COLLATERAL AGENT: HILLSIDE CAPITAL INCORPORATED,
as Second Lien Lender and as Collateral Agent By:   /s/ Raymond F. Weldon  
Name:    Raymond F. Weldon   Title:   Managing Director

Collateral Agency and Intercreditor Agreement



--------------------------------------------------------------------------------

BORROWER: AMPEX CORPORATION By:   /s/ D. Gordon Strickland   Name:   D. Gordon
Strickland   Title:   President & Chief Executive Officer SUBSIDIARY GUARANTORS:
AMPEX DATA INTERNATIONAL CORPORATION By:   /s/ Lawrence Chiarella   Name:  
Lawrence Chiarella   Title:   President AMPEX DATA SYSTEMS CORPORATION By:   /s/
Lawrence Chiarella   Name:   Lawrence Chiarella   Title:   President AMPEX
FINANCE CORP. By:   /s/ D. Gordon Strickland   Name:   D. Gordon Strickland  
Title:   President AMPEX INTERNATIONAL SALES CORPORATION By:    /s/ Lawrence
Chiarella   Name:   Lawrence Chiarella   Title:   President

Collateral Agency and Intercreditor Agreement